Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(h)(5) FORM OF EXPENSE LIMITATION AGREEMENT HSBC INVESTOR FUNDS EXPENSE LIMITATION AGREEMENT, effective as of December 30, 2009 in the case of the HSBC Investor Aggressive Growth Fund, HSBC Investor Growth Fund, HSBC Investor Moderate Growth Fund and HSBC Investor Conservative Growth Fund 1 series of HSBC Investor Funds (the Trust) and March 1, 2010 with respect to other series of HSBC Investor Funds (the Trust) set forth in Schedule A hereto, by and between HSBC Global Asset Management (USA) Inc. (the Investment Manager) and the Trust, on behalf of each series of the Trust set forth in Schedule A (each a Fund, and collectively, the Funds). WHEREAS, the Trust is a Massachusetts Business Trust, and is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management company of the series type, and each Fund is a series of the Trust; and WHEREAS, the Trust and the Investment Manager have entered into an Investment Management Agreement (the Management Agreements), pursuant to which the Investment Manager provides investment management services to each Fund for compensation based on the value of the average daily net assets of each such Fund; and WHEREAS, the Funds may, from time to time, invest in affiliated or unaffiliated money market funds and other investment companies, including exchange-traded funds (ETFs), such underlying investments collectively referred to herein as Acquired Funds; and WHEREAS, the Trust and the Investment Manager have determined that it is appropriate and in the best interests of each Fund and its shareholders to maintain the expenses of each Fund at a level below the level to which each such Fund may normally be subject; NOW THEREFORE, the parties hereto agree as follows: 1. Expense Limitation . Applicable Expense Limit . To the extent that the ordinary operating expenses incurred by a Fund in any fiscal year, including but not limited to investment management fees of the Investment Manager and amounts payable pursuant to a plan adopted in accordance with Rule 12b-1 under the 1940 Act (Fund Operating Expenses), but excluding interest, taxes, brokerage commissions, Acquired Fund fees and expenses, extraordinary expenses such as litigation, and other expenses not incurred in the ordinary course of such Funds business, exceed the Operating Expense Limit, as defined in Section 1.2 below, such excess amount (the Excess Amount) shall be the liability of the Investment Manager. Operating Expense Limit . The maximum Operating Expense Limit in any year with respect to each Fund shall be the amount specified in Schedule A based on a percentage of the average daily net assets of each Fund. 1 These Funds will be renamed the Aggressive Strategy Fund, Balanced Strategy Fund, Moderate Strategy Fund and Conservative Strategy Fund, respectively, effective on or about December 30, 2009. Duration of Operating Expense Limit . The Operating Expense Limit with respect to each Fund shall remain in effect until the date specified for that Fund on Schedule B . The Investment Manager may extend, but may not during the term of this Agreement shorten without the consent of the Trust, the duration of the Operating Expense Limit for any Fund by delivering a revised Schedule B to the Trust reflecting such extension.
